Filed 6/7/16 P. v. Speer CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B267540
                                                                          (Super. Ct. No. 2015002126)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

DANNY PAUL SPEER,

     Defendant and Appellant.


                   Danny Paul Speer appeals a grant of probation following his conviction of
possession of illegal substances in jail (count 1), misdemeanor resisting a police officer
(count 2), and misdemeanor possession of drug paraphernalia (count 3), with findings
that he suffered a felony strike conviction and served four prison terms. (Pen. Code,
§§ 4573.6, 148, subd. (a)(1); Health & Saf. Code, § 11364, subd. (a); §§ 667, subds.
(b)-(i), 1170.12, subds. (a)-(d), 667.5, subd. (b).)1
                   During a court trial, the prosecutor presented evidence that on January 21,
2015, Ventura police officers attempted to detain Speer for riding his bicycle in violation
of the traffic laws. Speer fled the officers who apprehended him shortly thereafter.
When the officers searched Speer, they found a methamphetamine pipe in his clothing
pocket. Later, during the jail booking process, Speer discarded a bag of
methamphetamine that he had concealed in his shoe.

1
    All further statutory references are to the Penal Code unless stated otherwise.
              The prosecutor also presented evidence that Speer suffered a serious felony
strike conviction and served four prison terms. (§§ 667, subds. (b)-(i), 1170.12, subds.
(a)-(d), 667.5, subd. (b).)
              The court found Speer guilty of the charged counts and found the serious
felony strike conviction and prior prison term allegations true. The court struck the strike
conviction pursuant to section 1385, subdivision (a), and People v. Superior Court
(Romero) (1996) 13 Cal. 4th 497. It then imposed a four-year prison term but suspended
execution of sentence and granted Speer 36 months formal probation, with terms and
conditions including payment of fines and fees and referral to drug court. The court
awarded Speer 404 days of presentence custody credit.
              We appointed counsel to represent Speer in this appeal. After counsel's
examination of the record, she filed an opening brief raising no issues.
              On April 7, 2016, we advised Speer that he had 30 days within which to
personally submit any contentions or issues that he wished to raise on appeal. Our letter
has been returned as undeliverable and we have not received a response.
              We have reviewed the entire record and are satisfied that Speer's attorney
has fully complied with her responsibilities and that no arguable issue exists. (People v.
Wende (1979) 25 Cal. 3d 436, 441.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.



                                          GILBERT, P. J.
We concur:



              YEGAN, J.



              PERREN, J.

                                             2
                                  Nancy Ayers, Judge
                            Superior Court County of Ventura
                           ______________________________


            Laurie A. Thrower, under appointment by the Court of Appeal, for
Defendant and Appellant.
            No appearance for Plaintiff and Respondent.




                                           3